DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on July 25, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BOWEN et al. (US 2018/0043114).
Bowen teaches an electronic cigarette control device comprising a communicator configured to establish a communication connection with at least one device (para. 0007-0008); and a processor (para. 0009) configured to control an electronic cigarette according to a control message with respect to the electronic cigarette, the control message being received from the at least one device through the established communication connection (para. 0008).  
Regarding claim 2, Bowen teaches the control message comprises a message for controlling a cleaning function of the electronic cigarette, and wherein the processor is further configured to change a setting of the cleaning function according to the control message (para. 0197-0199).  
Regarding claim 3, Bowen teaches the processor is further configured to change a cleaning cycle of the electronic cigarette according to the control message (para. 0197-0199).  
Regarding claim 4, Bowen teaches the processor is further configured to store information about a cartridge that may be inserted into the electronic cigarette (para. 0056) wherein the cartridge of Bowen reads on the claimed cigarette.  
Regarding claim 5, Bowen teaches the processor is further configured to sense operation of a smoking function of the electronic cigarette, and transmit the information about the cigarette to the at least one device when the operation of the smoking function of the electronic cigarette is sensed (para. 0092).  
Regarding claim 6, Bowen teaches the information about the cigarette is obtained from an image-type code (para. 0057).  
Regarding claim 7, Bowen teaches the information about the cigarette comprises information about at least one of a type, and a place of purchase of the cigarette (para. 0045, 0056-0057).  
Regarding claim 8, Bowen teaches the processor is further configured to transmit a message indicating a smoking history of the electronic cigarette, to the at least one device (para. 0110).  
Regarding claim 9, Bowen teaches the control message comprises a message for controlling a preheating function of the electronic cigarette, and wherein the processor is further configured to perform preheating of the electronic cigarette according to the control message (para. 0131, 0154).  
Regarding claim 10, Bowen teaches the processor is further configured to transmit a message indicating a progress status or completion of preheating of the electronic cigarette to the at least one device (para. 0074).  
Regarding claim 11, Bowen teaches the processor is further configured to transmit information about the electronic cigarette to the at least one device (para. Para. 0007-0008).  
Regarding claim 12, Bowen teaches the information about the electronic cigarette comprises at least one of remaining battery power information of the electronic cigarette, and information about estimated lifetime of the electronic cigarette (para. 0136).  
Regarding claim 13, Bowen teaches the control message comprises a message for controlling a heater function of the electronic cigarette, and wherein the processor is further configured to change a setting of a heater temperature of the electronic cigarette according to the control message (para. 0189).  
Regarding claim 14, Bowen teaches the control message comprises a message for controlling a vibration function of the electronic cigarette, and the processor is further configured to change a setting of a vibration intensity of the electronic cigarette according to the control message (para. 0193).  
Regarding claim 15, Bowen teaches the control device transmits an authentication request message to the at least one device, receives an authentication response message corresponding to the authentication request message from the at least one device, and approves the communication connection according to a result of authentication regarding the authentication response message (para. 0128).  
Regarding claim 16, Bowen teaches the processor is further configured to determine whether the at least one device, with which the communication connection is established, is a preset device, unlock the electronic cigarette based upon a determination that the at least one device is the preset device, and control the at least one device according to a user input, after the electronic cigarette is unlocked (para. 0201-0202).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741